Case 2:20-cv-09314-JAK-MAA Document 20 Filed 07/30/21 Page 1 of 1 Page ID #:244



    1

    2

    3

    4

    5

    6

    7

    8

    9                        UNITED STATES DISTRICT COURT
   10                       CENTRAL DISTRICT OF CALIFORNIA
   11
        ALVIN ASKEW, an individual; LARRY )           Case No.: 2:20-cv-9314-JAK-MAA
   12   ASKEW, an individual; BARBARA          )
        COLEMAN, an individual; GEORGE )              ORDER RE DISMISSAL AS TO
   13   ASKEW, an individual; and DORIS        )      DEFENDANT ALASKA
        CHAMBERS, an individual,               )      AIRLINES, INC. WITHOUT
   14                                          )      PREJUDICE (DKT. 19)
                     Plaintiffs,               )
   15                                          )      JS-6
              vs.                              )
   16                                          )
        ALASKA AIRLINES, INC., an Alaska )
   17   corporation; and DOES 1-10, inclusive, )
                                               )
   18                Defendants.               )
                                               )
   19

   20         Pursuant to the Stipulation Re Dismissal as to Defendant, Alaska Airlines,
   21   Inc., (“Alaska Airlines”) by Plaintiffs Alvin Askew, Larry Askew, Barbara
   22   Coleman, George Askew, and Doris Chambers (“Plaintiffs”) through their
   23   attorneys of record, and good cause appearing therefor,
   24         IT IS HEREBY ORDERED that Alaska Airlines is dismissed from the
   25   Complaint in this action without prejudice.
   26

   27   Dated: ____________, 2021                     _________________________
                July 30
   28                                                 John A. Kronstadt
                                                      U.S. District Court Judge
